DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, (claims 1-6, 8, 9 and 20-22), drawn to method for (1) increasing skin moisture retention, (2) reducing wrinkles, or (3) reducing skin-sag in the reply filed on October 15, 2021 is acknowledged.
Claims 10-15, 17-19 and 23-28 are withdrawn from consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8, 9 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al.  (KR 10-2010-0090676 A, August 16, 2010, cited in IDS) (“Park” hereunder).
Park discloses cosmetic moisturizing composition comprising uridine and uridine derivatives in a cosmetically acceptable carrier or excipients, characterized in that the uridine derivative promotes biosynthesis of hyaluronic acid, glycosaminoglycans or collagen.  See translation, [0014-0019].   The reference goes on to teach that the uridine derivative is useful in treating skin aging and wrinkle.   
The reference teaches that the uridine derivative is uridine monophosphate.  See [00299].  

Claims 1, 2, 5, 6, 8, 9 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (JP 4627988 B2, published on February 9, 2011, cited in IDS) (“Kawamura “ hereunder) .
Kawamura discloses a composition for applying to the skin containing uridine monophosphate and a salt thereof. The reference teaches that the composition is used for a purpose of anti-aging, anti-wrinkle, moisturizing, anti-sagging and anti-dullness.  See English equivalent, US 7,794,739 B2, Examples, Industrial Applicability.  Thus the use of the composition according to the teachings of the reference meets the presently claimed method.  The reference further teaches that uridine 5’-monophosphate is particularly preferred.  See col. 6, lines 58-64.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura as applied to claims 1, 2, 5-6, 8, 9 and 20-22 as above, and further in view of Park.

Park discloses cosmetic moisturizing composition comprising uridine and uridine derivatives in a cosmetically acceptable carrier or excipients, characterized in that the uridine derivative promotes biosynthesis of hyaluronic acid, glycosaminoglycans or collagen.  See translation, [0014-0019].   The reference goes on to teach that the uridine derivative is useful in treating skin aging and wrinkle.  The reference teaches that the uridine derivative is uridine monophosphate.  See [00299].  
Substituting equivalents known for the same purposes is well known in patent law.  See MPEP 2144.06.  Since the Kawamura method and the Park method are both known to treat skin aging and wrinkles, using one for the other for the same purpose would be prima facie obvious.  Thus modifying the teachings of Kawamura and topically applying the composition comprising uridine monophosphate or a salt thereof as the only active ingredient as defined in present claims 3 and 4 would have been prima facie obvious. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
1. U.S. Patent No. 7794739
Claims 1, 2, 5-6, 8, 9 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,794,739 B2.
Claim 1 of the ‘739 reference discloses a composition for applying to the skin containing uridine monophosphate and a salt thereof, and at least one additive chosen from humectants, UV absorbers, UV dispersants, etc.  Reference claim 3 also teaches that the composition is used for a purpose of anti-aging, moisturizing, anti-acne, skin whitening, anti-sagging and anti-dullness. Reference claim 5 also teaches that the composition is used as an “anti-wrinkle” agent. The term “urine monophosphate” includes uridine 5’-monophosphate.  See col. 9, lines 1-18.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims teaches a method of treating skin with uridine monophosphate and a salt thereof for the purpose of increasing skin moisture, reducing wrinkle and skin sag. 
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,794,739 B2 as applied to claims 1, 2, 5-6, 8, 9 and 20-22 as above, and further in view of Park.
The ‘739 claims require that the composition contains at least one purine nucleic acid-related substance in addition to uridine monophosphate and a salt thereof. The reference fails to teach a method of using urine monophosphate as the only active ingredient.  
Park discloses cosmetic moisturizing composition comprising uridine and uridine derivatives in a cosmetically acceptable carrier or excipients, characterized in that the uridine derivative promotes biosynthesis of hyaluronic acid, glycosaminoglycans or collagen.  See translation, [0014-0019].   The reference goes on to teach that the uridine derivative is useful in treating skin aging and wrinkle.  The reference teaches that the uridine derivative is uridine monophosphate.  See [00299].  
Substituting equivalents known for the same purposes is well known in patent law.  See MPEP 2144.06.  Since the composition of the ‘739 and the cosmetic moisturizing composition suggested in Park both are known to treat skin aging and wrinkles, using one for the other for the same purpose would be prima facie obvious.  Thus topically applying the composition comprising uridine monophosphate or a salt thereof as the only active ingredient as defined in present claims 3 and 4 would have been prima facie obvious. 


2.  U.S. Patent No. 7557093
Claims 1, 2, 5-6, 8, 9 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 7557093 B2.
Claim 1 of the ‘739 reference discloses a composition for applying to the skin containing uridine monophosphate and a salt thereof, and at least one additive chosen from humectants, UV absorbers, UV dispersants, etc.  Reference claim 3 also teaches that the composition is used for a purpose of anti-aging, moisturizing, anti-acne, skin whitening, anti-sagging and anti-dullness. Reference claim 5 also teaches that the composition is used as an “anti-wrinkle” agent. The term “urine monophosphate” includes uridine 5’-monophosphate.  See col. 9, lines 1-18.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims teaches a method of treating skin with uridine monophosphate and a salt thereof for the purpose of increasing skin moisture, reducing wrinkle and skin sag. 
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 7557093 B2 as applied to claims 1, 2, 5-6, 8, 9 and 20-22 as above, and further in view of Park.
The ‘093 claims require that the composition contains at least one purine nucleic acid-related substance in addition to uridine monophosphate and a salt thereof. The reference fails to teach a method of using urine monophosphate as the only active ingredient.  
Park discloses cosmetic moisturizing composition comprising uridine and uridine derivatives in a cosmetically acceptable carrier or excipients, characterized in that the uridine derivative promotes biosynthesis of hyaluronic acid, glycosaminoglycans or collagen.  See translation, [0014-0019].   The reference goes on to teach that the uridine derivative is useful in treating skin aging and wrinkle.  The reference teaches that the uridine derivative is uridine monophosphate.  See [00299].  
Substituting equivalents known for the same purposes is well known in patent law.  See MPEP 2144.06.  Since the composition of the ‘739 and the cosmetic moisturizing composition suggested in Park both are known to treat skin aging and wrinkles, using one for the other for the same purpose would be prima facie obvious.  Thus topically applying the composition comprising uridine monophosphate or a salt thereof as the only active ingredient as defined in present claims 3 and 4 would have been prima facie obvious. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617